Effective 12/01/08

GRACO INC.

 

NONEMPLOYEE DIRECTOR RETAINER/MEETING FEES

CASH/STOCK/DEFERRED STOCK

 

ELECTION/CHANGE IN ELECTION FORM

 

 

SUBMIT TO:

Secretary to the Board, Legal Department, Graco Inc., P.O. Box 1441, Mpls, MN.
55440-1441

NAME:

 

 

_________________________________________________________________

Stock may be registered in director’s name and name of one other person. Print
name(s) exactly as you wish them to appear in stock register.

 

EFFECTIVE DATE: This Form must be completed and delivered to the Secretary to
the Board before the beginning of the taxable year in which the services are to
be performed. Your election will remain in effect for, and may not be changed
during, the entire taxable year. In the event that a Change in Election Form is
not received prior to the beginning of any taxable year, the election currently
in effect will remain in effect for the next taxable year. An individual who
becomes a nonemployee director during a taxable year may participate in this
Program only if the individual has not previously been eligible to participate
in any deferred compensation plan required to be aggregated with this Program
pursuant to regulations issued under Section 409A of the Internal Revenue Code.
If eligible, the individual must complete and deliver his Initial Election Form
to the Secretary no later than 30 days after the date that the individual first
becomes a nonemployee director and the election will be applicable only to
services performed after receipt of the Form by the Secretary.

 

Check One:

 

 

__

Initial Election. Allocate my annual retainer and meeting fees according to the
percentages indicated below.

 

 

__

Change in Election. I elect to change my election for the taxable year following
the current taxable year and all taxable years subsequent thereto, unless I
submit a Change in Election Form prior to the commencement of the applicable
taxable year. Allocate my annual retainer and meeting fees according to the
percentages indicated below.

 

Fill in Blanks:

 

Retainer: [Select one: 0%, 25%, 50%, 75%, 100%]

 

Percentage of Retainer paid in cash:

_______%

 

Percentage of Retainer paid in Graco stock:

_______%

 

Percentage of Retainer credited to Deferred Stock Account:

_______%

 

TOTAL**

_______%

 

Meeting Fees (Board and Committee): [Select one: 0%, 25%, 50%, 75%, 100%]

 

Percentage of Meeting Fees paid in cash:

_______%

 

Percentage of Meeting Fees paid in Graco stock:

_______%

 

Percentage of Meeting Fees credited to Deferred Stock Account:

_______%

 

 

TOTAL**

_______%

_________________________

**Total cannot exceed 100%

 



 

PAYMENT ELECTION:

 

If you have made a Deferred Stock Account Election, select one of the payment
options below. NOTE: If you are changing your payment election from a payment
election previously made, the new payment election will apply only to deferrals
made with respect to services performed in taxable years subsequent to the
current taxable year. Previous payment elections are irrevocable with respect to
services performed in the taxable years to which they apply.

 

I elect to receive payment from my Deferred Stock Account by the method checked
below.

 

__

Lump sum. Credits to a Deferred Stock Account will be paid in full by the
issuance of shares of Graco Common Stock plus cash in lieu of any fractional
share on January 10, or the first business day after January 10, of the year
following my separation from service, as defined by regulations and rulings
issued under Section 409A of the Internal Revenue Code, as amended (the “IRC”),
or such other date as elected by me. Alternative
date:______________________(month/date/year)

 

__

Installments. Number of installments elected (from 2 to 15): ____________.
Credits to a Deferred Stock Account will be paid in annual installments by the
issuance of shares of Graco Common Stock, plus cash in lieu of any fractional
share, on January 10, or the first business day after January 10, of each year
following my separation from service on the Board as defined by regulations and
rulings issued under Section 409A of the IRC,. The number of annual installments
may range from 2 to 15. The amount of each payment will be computed by
multiplying the number of shares credited to my Deferred Stock Account as of
January 10 of each year by a fraction, the numerator of which is one and the
denominator of which is the total number of installments elected (not to exceed
fifteen) minus the number of installments previously paid. Amounts paid prior to
the final installment payment will be rounded to the nearest whole number of
shares. The final installment payment will be for the whole number of shares
remaining credited to my Deferred Stock Account, plus cash in lieu of any
fractional share.

 

BENEFICIARY

 

In order to permit the payment of your Deferred Stock Account to a beneficiary
in the event of your death prior to the complete payout of your Deferred Stock
Account, provide the information indicated below:

 

Primary Beneficiary(ies)*

Secondary Beneficiary(ies)*

 

(If no primary beneficiary survives you)

Name ________________________________________

Name ________________________________________

Address ______________________________________

Address ______________________________________

_____________________________________________

_____________________________________________

Name ________________________________________

Name ________________________________________

Address ______________________________________

Address ______________________________________

_____________________________________________

_____________________________________________

*Your Primary Beneficiaries will share equally unless any beneficiary dies
before you or unless you specify otherwise above.

 

*Your Secondary Beneficiaries will share equally unless any beneficiary dies
before you or unless you specify otherwise above.

 

I have made the elections indicated above and on the reverse side and have
received and read the Terms applicable to this Stock/Deferred Stock Program
which are set forth in the document attached hereto entitled Graco Inc.
Nonemployee Director Stock and Deferred Stock Program Terms and hereby agree to
such Terms.

 

 

___________________________________________

___________________________________________

Date

Signature

 



GRACO INC.

NONEMPLOYEE DIRECTOR

STOCK AND DEFERRED STOCK PROGRAM

 

TERMS

 

1.           Purpose of the Stock and Deferred Stock Program.  The purpose of
the Graco Inc. Nonemployee Director Stock and Deferred Stock Program (the
“Program”) is to provide an opportunity for nonemployee members of the Board of
Directors (the “Board”) of Graco Inc. (“Graco” or the “Company”) to increase
their ownership of Graco Common Stock (“Common Stock”) and thereby align their
interest in the long-term success of the Company with that of the other
shareholders. Each nonemployee director may elect to receive all or a portion of
his or her retainer and/or any fees payable for attendance at Board or Committee
meetings in the form of shares of Common Stock or defer the receipt of such
shares until a later date pursuant to an election made under the Program.

 

2.           Eligibility.  Directors of the Company who are not also officers or
other employees of the Company or its subsidiaries are eligible to participate
in the Program (“Eligible Directors”).

 

3.           Administration.  The Program will be administered by the Secretary
of the Company (the “Administrator”). Since the issuance or crediting of shares
of Common Stock pursuant to the Program is based on elections made by Eligible
Directors, the Administrator’s duties under the Program will be limited to
matters of interpretation and administrative oversight. All questions of
interpretation of the Program will be determined by the Administrator, and each
determination, interpretation or other action that the Administrator makes or
takes pursuant to the provisions of the Program will be conclusive and binding
for all purposes and on all persons. The Administrator will not be liable for
any action or determination made in good faith with respect to the Program.

 

4.            Election to Receive Stock and Stock Issuance.

 

               4.1.     Election to Receive Stock/Credit in Lieu of Cash.  On
forms provided by the Company, each Eligible Director may irrevocably elect
(“Stock Election”) in lieu of cash, (i) to be issued shares of Common Stock or
(ii) to have credited to an account (“Deferred Stock Account”) the number of
shares of Common Stock having a Fair Market Value, as defined in Section 4.3,
equal to 25%, 50%, 75% or 100% of the annual cash retainer (the “Retainer”)
and/or 25%, 50%, 75% or 100% of any fees payable for attendance at Board or
Committee meetings (the “Meeting Fees”) payable to that director for services
rendered as a director (“Participating Director”). Eligible Directors are
customarily paid the Retainer and the Meeting Fees in quarterly installments in
arrears at the end of each calendar quarter. Any Stock Election must be received
by the Company before the commencement of the first full taxable year with
respect to which such election is made. Any Stock Election may only be amended
or revoked (“Amended Stock Election”) in accordance with the procedure set forth
in Section 4.4.

 

4.1.1.  Initial Election.  An individual who first becomes an Eligible Director
during a taxable year may make a Stock Election by delivering an election form
to the Secretary of the Company within thirty (30) calendar days of the date
that the individual first becomes an Eligible Director, provided that the
individual has not previously been eligible to participate in any deferred
compensation plan required to be aggregated with this Program pursuant to
regulations issued under Section 409A of the Internal Revenue Code. In the event
that an individual is permitted to become a Participating Director under this
subsection, the Stock Election will be applicable only to services performed
after the election form is received by the Secretary.

 

4.2.     Issuance of Stock/Application of Credit in Lieu of Cash.   If the Stock
Election is for the issuance of shares of Common Stock, shares of Common Stock
having a Fair Market Value equal to the amount of the Retainer and/or Meeting
Fees so elected shall be issued to each Participating Director when each
quarterly installment of the Retainer and the Meeting Fees is customarily paid.
The Company shall not issue fractional shares, but in lieu thereof shall pay
cash of equivalent value using the same Fair Market Value used to determine the
number of Shares to be issued on the relevant issue date. If the Stock Election
is for a credit to a Deferred Stock Account, the number of shares of Common
Stock (rounded to the nearest hundredth of a share) having a Fair Market Value
equal to the amount of the Retainer and/or the Meeting Fees so elected shall be
credited to the Participating Director’s Deferred Stock Account when each
quarterly installment of the Retainer and Meeting Fees is customarily paid. In
the event that a Participating Director elects to receive less than 100% of each
quarterly installment of the Retainer and/or Meeting Fees in shares of Common
Stock, either issued or credited, he or she shall receive the balance of the
quarterly installment in cash.

 

4.3.     Fair Market Value.   For purposes of converting dollar amounts into
shares of Common Stock, the Fair Market Value of each share of Common Stock
shall be equal to the closing price of one share of the Company’s Common Stock
on the New York Stock Exchange-Composite Transactions on the last business day
of the calendar quarter for which such shares are issued or credited.

 

4.4.     Change in Election.  Each Participating Director may irrevocably elect
in writing to change an earlier Stock Election, either to elect to be issued
shares of Common Stock or to have credited to the Participating Director’s
Deferred Stock Account, a number of shares of Common Stock having a Fair Market
Value equal to a percentage of the Participating Director’s Retainer and/or
Meeting Fees different from the percentages previously elected or to receive the
entire Retainer and/or Meeting Fees in cash (an “Amended Stock Election”). An
Amended Stock Election shall not become effective until the commencement of the
first full taxable year after the date of receipt of such Amended Stock Election
by the Company.

 

4.5.     Termination of Service as a Director.  If a Participating Director
leaves the Board before the conclusion of any calendar quarter, he or she will
be paid the quarterly installment of the Retainer and Meeting Fees entirely in
cash, notwithstanding that a Stock Election or Amended Stock Election is on file
with the Company. The date of termination of a Participating Director’s service
as a director of the Company will be deemed to be the date of termination
recorded on the personnel or other records of the Company.

 

4.6      Dividend Credit.   Each time a dividend is paid on the Common Stock,
each Participating Director who has a Deferred Stock Account shall receive a
credit to his or her Deferred Stock Account equal to that number of shares of
Common Stock (rounded to the nearest one-hundredth of a share) having a Fair
Market Value on the dividend payment date equal to the amount of the dividend
payable on the number of shares of Common Stock credited to the Participating
Director’s Deferred Stock Account on the dividend record date.

 

5.             Payment of Deferred Stock Account. Subject to the regulations and
rulings issued under Section 409A of the Internal Revenue Code, as amended (the
“IRC”), the following rules apply.

 

5.1.     Payment Election. At the time of making the Stock Election in which the
Participating Director elects to have a Deferred Stock Account credited in
accordance with the provisions of Section 4.1, the Participating Director will
also elect the manner and timing for payment of the amounts credited to his or
her Deferred Stock Account (“Payment Election”) from the alternatives described
in Section 5.2. The Participating Director may change the manner and timing for
payment of amounts to be credited to his or her Deferred Stock Account by
executing another Payment Election; provided, however, that the previously made
Payment Election will be irrevocable as to all amounts credited to the
Participating Director’s Deferred Stock Account prior to the effective date of
the new Payment Election. A new Payment Election shall not become effective
until the commencement of the first full taxable year after the date of receipt
of such new Payment Election by the Company.

 

5.2.     Payment from Deferred Stock Accounts. A Participating Director may
elect to receive payment from his or her Deferred Stock Account in a lump sum or
installments. Payments, whether in a lump sum or by installments, shall be made
in shares of Common Stock plus cash in lieu of any fractional share. Unless the
Participating Director elects to receive payment in installments, credits to a
Participating Director’s Deferred Stock Account shall be payable in full on
January 10 of the year following the Participating Director’s termination from
service as defined in regulations and rulings issued under Section 409A of the
IRC, the first business day after January 10, or such other date as elected by
the Participating Director pursuant to Section 5.1. If the Participating
Director elects to receive payment from his or her Deferred Stock Account in
installments, each installment payment will be made annually on January 10 of
each year, or the first business day after January 10, and the amount of each
payment will be computed by multiplying the number of shares credited to the
Deferred Stock Account as of January 10 of each year by a fraction, the
numerator of which is one and the denominator of which is the total number of
installments elected (not to exceed fifteen) minus the number of installments
previously paid. Amounts paid prior to the final installment payment will be
rounded to the nearest whole number of shares; the final installment payment
shall be for the whole number of shares remaining credited to the Deferred Stock
Account, plus cash in lieu of any fractional share.

 

5.3      Six-Month Delay in Commencement of Payment. If a Participating Director
as of the date of payment is a “specified employee” as defined by the
regulations issued under Section 409A, the payment (if lump sum) or the initial
payment (if installments) to the Participating Director from his or her Deferred
Stock Account shall be delayed until six (6) months following the date upon
which the payment would have otherwise been made pursuant to Section 5.2 of
these Terms.

 

 

6.

Beneficiary.

 

6.1.         Beneficiary Designation. A Participating Director may designate a
beneficiary or beneficiaries who, upon his or her death, shall immediately
receive the full payment of all unpaid credits to said Participating Director’s
Deferred Stock Account, including payments for which the Participating Director
has elected installment payments. All designations shall be in writing and shall
be effective only if and when delivered to the Company during the lifetime of
the Participating Director. Unless otherwise indicated by the Participating
Director, no amounts shall be paid to the estate or heirs of beneficiaries who
die before the Participating Director.

 

6.1.1.  Rules. Unless a Participating Director has otherwise specified in his
Beneficiary designation, the following rules shall apply:

 

(a)       If there is insufficient evidence that a Beneficiary was living at the
time of the death of the Participating Director, the Beneficiary shall be deemed
to be not living at the time of the Participating Director’s death.

 

(b)       The Beneficiaries designated by the Participating Director shall
become fixed at the time of the Participating Director’s death so that, if a
Beneficiary survives the Participating Director but dies before the receipt of
payment due such Beneficiary hereunder, such payment shall be made to the
representatives of such Beneficiary’s estate.

 

(c)       If the Participating Director designates as a Beneficiary the person
who is the Participating Director’s spouse on the date of the designation,
either by name or relationship, or both, the dissolution, annulment or other
legal termination of the marriage between the Participating Director and such
person shall automatically revoke such designation. The foregoing shall not
prevent the Participating Director from designating a former spouse as a
Beneficiary on a form signed by the Participating Director and received by the
Secretary of the Company after the date of the legal termination of the marriage
between the Participating Director and such former spouse, and during the
Participating Director’s lifetime. Notwithstanding the foregoing, if the
Participating Director has elected to have the Stock registered in the name of
the Participating Director and another person, and the Participating Director
has commenced receiving payment under the Program, the joint owner of the Stock
may not be changed.

 

(d)       Any designation of a Beneficiary by name accompanied by a description
of the relationship of the Beneficiary to the Participating Director shall be
given effect without regard to whether the relationship to the Participating
Director exists either then or at the time of the Participating Director’s
death.

 

(e)       Any designation of a Beneficiary only by statement of the
Beneficiary’s relationship to the Participating Director shall be effective only
to designate the person or persons standing in that relationship to the
Participating Director at the time of the Participating Director’s death.

 

6.2.      Change of Beneficiary. A Participating Director may from time to time
during his or her lifetime change his or her beneficiary or beneficiaries by a
written instrument delivered to the Company. In the event a Participating
Director shall not designate a beneficiary or beneficiaries pursuant to this
Section, or if for any reason such designation shall be ineffective, in whole or
in part, the distribution that otherwise would have been paid to such
Participating Director shall be paid to his or her estate and in such event, the
term “beneficiary” shall include his or her estate.

 

7.             Limitation on Rights of Eligible and Participating Directors.

 

7.1.     Service as a Director. Nothing in the Program will interfere with or
limit in any way the right of the Company’s Board or its shareholders to remove
an Eligible or Participating Director from the Board. Neither the Program nor
any action taken pursuant to it will constitute or be evidence of any agreement
or understanding, express or implied, that the Company’s Board or its
shareholders have retained or will retain an Eligible or Participating Director
for any period of time or at any particular rate of compensation.

 

7.2.     Nonexclusivity of the Program. Nothing contained in the Program is
intended to effect, modify or rescind any of the Company’s existing compensation
programs or programs or to create any limitations on the Board’s power or
authority to modify or adopt compensation arrangements as the Board may from
time to time deem necessary or desirable.

 

8.            Program Amendment, Modification and Termination. The Board may
suspend or terminate the Program at any time. The Board may amend the Program
from time to time in such respects as the Board may deem advisable in order that
the Program will conform to any change in applicable laws or regulations or in
any other respect that the Board may deem to be in the Company’s best interests.

 

9.            Participants are General Creditors of the Company. The
Participating Directors and beneficiaries thereof shall be general, unsecured
creditors of the Company with respect to any payments to be made pursuant to the
Program and shall not have any preferred interest by way of trust, escrow, lien
or otherwise in any specific assets of the Company. If the Company shall, in
fact, elect to set aside monies or other assets to meet its obligations
hereunder (there being no obligation to do so), whether in a grantor’s trust or
otherwise, the same shall, nevertheless, be regarded as part of the general
assets of the Company subject to the claims of its general creditors, and
neither any Participating Director nor any beneficiary thereof shall have a
legal, beneficial or security interest therein.

 

10.         Miscellaneous

 

           10.1.             Securities Law and Other Restrictions.
Notwithstanding any other provision of the Program or any Stock Election or
Amended Stock Election delivered pursuant to the Program, the Company will not
be required to issue any shares of Common Stock under the Program and a
Participating Director may not sell, assign, transfer or otherwise dispose of
shares of Common Stock issued pursuant to the Program, unless:

 

(a)        there is in effect with respect to such shares a registration
statement under the Securities Act of 1933, as amended (the "Securities Act")
and any applicable state securities laws or an exemption from such registration
under the Securities Act and applicable state securities laws, and

 

(b)       there has been obtained any other consent, approval or permit from any
other regulatory body that the Administrator, in his or her sole discretion,
deems necessary or advisable. The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing shares
of Common Stock, as may be deemed necessary or advisable by the Company, in
order to comply with such securities law or other restriction.

 

10.2.       Adjustment to Shares. In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, divestiture or
extraordinary dividend, an appropriate adjustment shall be made in the number
and/or kind of securities available for issuance under the Plan to prevent the
dilution or the enlargement of the rights of the Eligible and Participating
Directors.

 

11.           Governing Law. The validity, construction, interpretation,
administration and effect of the Program and any rules, regulations and actions
relating to the Program will be governed by and construed exclusively in
accordance with the laws of the State of Minnesota, to the extent that federal
laws and regulations do not apply.

 

 

 

 

 